PER CURIAM.
This appeal by defendant lessee is from a final judgment rendered in a non jury action for delinquent rent found to be due the plaintiff and cross-defendant lessors.
The issues raised by the pleadings filed in this proceeding involved disputed questions of fact, and mixed questions of both law and fact. We find in the record substantial evidence to support the findings made by the trial judge, and are unable to agree that his conclusions of laiy based upon the facts found by him are erroneous. We have carefully considered the cross-assignment of error filed by certain of the appellees but find it to be without substantial merit. The parties having failed to clearly demonstrate error, the judgment appealed is affirmed.
WIGGINTON, Acting C. J., and STUR-GIS and JOHNSON, JJ., concur..